Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147273                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 147273
                                                                    COA: 311780
                                                                    Wayne CC: 09-026718-FC
  STEPHEN DANIEL PORTER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 30, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2013
           p1118
                                                                               Clerk